January 27, 1993
                    UNITED STATES COURT OF APPEALS
                        FOR THE FIRST CIRCUIT
                                             

No. 92-2106

                         KENNETH L. MAYNARD,

                        Plaintiff, Appellant,

                                  v.

                      NARRAGANSETT INDIAN TRIBE,

                         Defendant, Appellee.

                                             

             APPEAL FROM THE UNITED STATES DISTRICT COURT

                   FOR THE DISTRICT OF RHODE ISLAND

        [Hon. Raymond J. Pettine, Senior U.S. District Judge]
                                                            

                                             

                                Before

                          Cyr, Circuit Judge,
                                            

                   Campbell, Senior Circuit Judge,
                                                 

                      and Boudin, Circuit Judge.
                                               

                                             

     W. Mark  Russo with  whom Adler, Pollock  & Sheehan, Inc.  was on
                                                              
brief for appellant.
     John F. Killoy, Jr.  with whom Law Office of H.  Jefferson Melish
                                                                      
was on brief for appellee.

                                             

                                             

          CYR,  Circuit  Judge.   Kenneth  L. Maynard  appeals  from a
          CYR,  Circuit  Judge
                              

judgment  dismissing  his  claim  for injunctive  relief  against  the

Narragansett Indian  Tribe.   The district  court determined  that the

Tribe  possessed sovereign immunity from suit.  We affirm for substan-

tially  the same  reasons stated  in Section  III.A of  the unreported

district court memorandum and order of dismissal.

          "Indian tribes  have long been recognized  as possessing the

common-law immunity  from  suit  traditionally  enjoyed  by  sovereign

powers."  Santa Clara Pueblo v.  Martinez, 436 U.S. 49, 58 (1978); see
                                                                      

Oklahoma Tax Comm'n v. Citizen Band Potawatomi Indian Tribe of Oklaho-
                                                                      

ma, 498 U.S. 505,    , 111 S. Ct. 905, 909 (1991); Bottomly v. Passam-
                                                                      

aquoddy Tribe, 599  F.2d 1061, 1066 (1st Cir. 1979).   Although sover-
             

eign immunity may  be waived by  the tribe, or abrogated  by Congress,

see Oklahoma Tax, 498 U.S. at     , 111 S. Ct. at 910, its relinquish-
                                  

ment  "cannot be implied but must be unequivocally expressed."  United
                                                                      

States v. Testan, 424 U.S. 392, 399 (1976) (emphasis added); see  also
                                                                      

Fluent  v. Salamanca Indian Lease Auth., 928  F.2d 542, 546 (2d Cir.),
                                       

cert. denied, 112 S. Ct. 74 (1991) ("When Congress has chosen to limit
            

or waive  the sovereign immunity of  Indian tribes, it has  done so in
                                                                      

clear language.")  (citing Act of July 22, 1958, Pub. L. No. 85-547,  
              

1, providing that  tribes may "commence" and  "defend" actions against

each other) (emphasis added).

          Maynard  contends  that  the  Narragansett   Indian  Tribe's

sovereign immunity should not appertain in these circumstances because

its  actions encroach on lands to which the Tribe affirmatively relin-

quished all legal claim and title.  

          The  present action arose out of a boundary dispute with the

Tribe, relating to Maynard's allegations that tribal officials repeat-

edly trespassed on  his property.*  The Tribe  acquired the land abut-

ting  Maynard's property in 1978, as part  of an overall settlement of

its legal claim that the Tribe possessed superior, aboriginal title to

3200  acres in  the State  of Rhode  Island.   In return  for eventual

congressional approval  of the land claims settlement terms, see Rhode
                                                                

Island Indian Claims  Settlement Act, 25  U.S.C.    1701-1716  (1978),

the  Tribe agreed  that its  claims to  non-settlement lands  in Rhode

Island  would be  extinguished and  that the  settlement lands  by and

large would  be "subject to the civil  and criminal laws and jurisdic-

tion of the State of Rhode Island."  Id.    1705(a), 1708.
                                        

          Maynard  invites us to infer  a waiver or  abrogation of the
                                      

Tribe's sovereign  immunity, citing  to the settlement  agreement, the

enacting legislation, and excerpts from  the legislative history.   As

the district court correctly  noted, however, the proposed inferential

leap is impermissible.**   Maynard cites no provision or  source which

                    

*Maynard  elected not  to  name individual  members  of the  Tribe  as
defendants, contending  that permanent injunctive  relief against  the
Tribe would be the only effective remedy.  

**Moreover,  were  the proposed  inference otherwise  permissible, the
provisions cited by  Maynard would have to be construed  to afford the
Tribe the benefit  of any  ambiguity on  the waiver-abrogation  issue.
See, e.g., Mashpee  Tribe v. New Seabury Corp., 592  F.2d 575, 582 n.4
                                              
(1st Cir.) (protective  statutes enacted for benefit of  Indian tribes
are  liberally construed in their  favor), cert. denied,  444 U.S. 866
                                                       

                                  3

even  alludes to the concept  of tribal sovereign  immunity, much less

its  relinquishment.***   The Tribe's  surrender of  its right  to sue

for non-settlement  lands neither  says nor  implies anything  about a

surrender of its sovereign immunity from suit relating to its territo-

rial  or  extraterritorial  actions.   Absent  explicit  congressional

authorization to the contrary, the district court had no choice but to

dismiss the present action for lack of jurisdiction.

          Affirmed.
                  

                    

(1979).

***The Narragansett Indian Tribe acquired  federal status in 1983, see
                                                                      
Narragansett  Indian  Tribe v.  Guilbert, 934  F.2d  4, 4-5  (1st Cir.
                                        
1991),  a process which entails  recognition that the  Tribe enjoys "a
government-to-government  relationship  to  the  United States."    25
C.F.R.   83.11(a) (1992).  Even though it would be of no small signif-
icance  in  defining the  Tribe's sovereign  status, Maynard  cites no
reference  during the 1983 recognition process to an abrogation of the
Tribe's sovereignty, or  to an acknowledgement of any  past abrogation
or waiver of its sovereign immunity.  

                                  4